NOTE: This order is nonprecedential.

  muiteb ~tate~ ~ourt of ~peal~
      for tbejfeberal ~ircuit

02 MICRO INTERNATIONAL LTD. AND 02 MICRO
                  INC.,
                Appellants,
                           v.
     INTERNATIONAL TRADE COMMISSION,
                 Appellee,
                         AND

           MICROSEMI CORPORATION,
                  Intervenor.


                       2010-1482


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-666.


                     ON MOTION


                      ORDER
    Upon consideration of the unopposed motion of Mi-
crosemi Corporation for leave to intervene,
   IT Is ORDERED THAT:
02 MICRO INTL LTD v. ITC                                       2
    The motion is granted. The revised official caption is
reflected above.
                                  FOR THE COURT


      SEP 222010                  /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Henry C. Bunsow, Esq.
    Daniel E. Valencia, Esq.
    Mark W. Yocca, Esq.
s20
                                     u.s. OOIJ~~t.'\.~LS FOR
                                       THE F(b~AL CIRCUIT

                                          SEP 22 ZOIO
                                           JAN HORBALY
                                              CI.ERl(